Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on February 19, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-9, the last clause of Claim 1 in the claims as written currently requires changing the illuminance in both the printing region and non-printing region. The specification, such as Figure 8, shows no irradiation in non-printing regions. Thus, as the only way to change illuminance means that there must be some illuminance at some point, it is unclear if Applicant is really meaning to require illuminance be supplied to the non-printing regions by the controller at some point of process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2016/0052211 A1, hereinafter Shimizu).
Regarding Claims 1 and 9, as best as the claims can be understood,3 Shimizu teaches a liquid discharge apparatus capable of forming a three-dimensional object with a plurality of layers of ink laminated as claimed, comprising a stage 40, a discharge head 20 capable of discharging photocurable 

Regarding Claim 2, Shimizu thus maps to the claimed limitations in this way – every distance gradient between two point represents a desired change in illuminance to prevent unwanted reflections, and thus even when measuring the distance from point A to point B, and also point A to point C, it is implicitly functioning in accordance with the distance from point B to C. 

Regarding Claim 5, as a width of the printing region changes in height, the illuminance would change with the height and thus change in accordance with the width as well.

Regarding Claims 7-8, by specifying the illuminance by height, Shimizu is operating as claimed.


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to Claims 2 and 5 above respectively, and in view of Sekine et al. (US 2018/0370148 A1, hereinafter Sekine).
Regarding Claims 3-4 and 6, Shimizu teaches the apparatus as applied above, and while silent on other width conditions, Sekine teaches in [0157] that illuminance should be reduced in response to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743